Citation Nr: 0910539	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  02-13 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an rating in excess of 20 percent for 
intervertebral disc syndrome (IVDS) with chronic back strain,  
to include on an extra-schedular basis pursuant to 38 C.F.R. 
§ 3.321,  prior to December 19, 2007

2.  Entitlement to a rating in excess of 40 percent for IVDS 
with chronic back strain, to include on an extra-schedular 
basis pursuant to 38 C.F.R. § 3.321, from December 19, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1977 to 
February 1980 and from August 1990 to August 1991, with 
subsequent service in the Army Reserve.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2001 rating decision in which the RO, inter 
alia, continued a 20 percent rating for residual injury, 
lumbosacral spine.  In October 2001, the Veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in July 2002, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in August 2002.

In a June 2004 rating decision, the RO recharacterized the 
low back disability as status post lumbar strain with 
degenerative change with residual pain and limitation of 
motion, and continued the 20 percent rating.  

In December 2004, the Veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of the hearing is of record.  

In February 2005, the Board remanded the matter of a rating 
greater than 20 percent for the service-connected low back 
disability to the RO, via the Appeals Management Center 
(AMC), in Washington, DC, for further development.  After 
completing the requested development, the AMC continued the 
denial of the claim (as reflected in a June 2006 supplemental 
SOC (SSOC)), and returned this matter to the Board for 
further appellate consideration.  

In a March 2007 decision, the Board, inter alia, denied a 
rating in excess of 20 percent for status-post lumbar strain 
with degenerative change and residual pain and limitation of 
motion. The Veteran, in turn, appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an April 2008 Order, the Court granted a joint 
motion filed by representatives of both parties, vacating the 
March 2007 Board decision to the extent that it denied a 
higher rating for service-connected back disability, and 
remanding the matter to the Board for further proceedings 
consistent with the joint motion.  In the joint motion, the 
parties indicated that the Board should address whether the 
Veteran is entitled to an increased rating on an extra-
schedular basis, pursuant to 38 C.F.R. § 3.321.  

In February 2009, the Veteran's representative submitted 
additional medical evidence directly to the Board, with a 
signed waiver of initial RO consideration of the evidence.  
See 38 C.F.R. § 20.1304 (2008).  

In his February 2009 submission, the Veteran's representative 
included a copy of a June 2008 rating decision, in which the 
RO, inter alia, recharacterized the low back disability as 
IVDS with chronic back strain, and granted an increased 
rating of 40 percent, effective December 19, 2007 
(apparently, the date of a claim for an increased rating).  

While the evidence received indicates that the RO has granted 
a higher rating of 40 percent for the service-connected low 
back disability, the Board notes that a higher rating for 
back disability is available before and after the effective 
date of the higher rating, and that the Veteran is presumed 
to seek the maximum available benefit for a disability.  See 
A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  Given these 
principles, and in light of the joint motion, and the 
subsequent June 2008 rating decision, the Board has 
recharacterized the appeal as now encompassing the two 
matters set forth on the title page.  

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the AMC in Washington, DC.  VA 
will notify the Veteran when further action, on his part, is 
required.   

As final preliminary matters, the Board notes that, 
initially, that in the June 2004 rating decision noted above, 
the RO also granted service connection and assigned a 
separate 10 percent rating, each, for right lower extremity 
and left lower extremity radiculopathy, associated with 
service-connected status post lumbar strain with degenerative 
change and residual pain and limitation of motion, effective 
June 9, 2004.  In a July 2004 rating decision, the RO awarded 
an earlier effective date of April 19, 2004 for the 
assignment of the 10 percent ratings for right lower 
extremity and left lower extremity radiculopathy.  The 
Veteran was notified of these rating decisions by letter in 
July and August 2004, respectively, but did not express any 
disagreement with either assigned rating (hence, these 
matters were not addressed in the Board's prior decision), 
nor the natters of higher ratings addressed in any filing to 
the Court, to include the joint motion.  Subsequent to the 
Court's remand, a copy of the June 2008 rating decision 
associated with the claims file reflects that the RO granted 
an increased rating of 20 percent, each, for right and left 
lower extremity radiculopathy, effective December 19, 2007. 

However, in his February 2009 Informal Hearing Presentation, 
the Veteran's representative appears to raise, for the first 
time, arguments that the Veteran is entitled to higher 
ratings for his right and left lower extremity radiculopathy.  
While  these are neurological manifestations associated with 
the Veteran's service-connected low back disability, as the 
Veteran has not properly disagreed with any ratings assigned 
for these manifestations, matters of higher ratings for these 
disabilities are not currently a part of the present appeal; 
hence, they are referred to the RO for appropriate action.  

The Board also notes that, in February 2009, the Veteran 
submitted a VA Form 21-8940 (Veteran's Application for 
Increased Compensation Based on Unemployability).  While the 
copy of the June 2008 rating decision submitted in February 
2009 reflects that entitlement to individual unemployability 
was deferred, there is no indication in the claims file that 
the claim for a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) 
has yet been adjudicated by the RO.  As such, this matter is 
not properly before the Board, and is also referred to the RO 
for appropriate action.




REMAND

Unfortunately, the claims file reflects that further RO 
action on the appeal is warranted, even though such action 
will, regrettably, further delay an appellate decision in 
this appeal.

Initially, the Board notes that there appear to be 
outstanding records pertinent to the June 2008 rating 
decision that have not been associated with the claims file.  
While the Veteran's representative submitted a copy of the 
June 2008 rating decision in February 2009, the December 2007 
claim from which that rating decision apparently stemmed is 
not of record.  In addition, the copy of the rating decision 
submitted by the Veteran's representative does not include 
the rating sheet page.  Further, the copy of the June 2008 
rating decision indicates that the evidence considered 
included treatment records from Ortho Carolina, dated from 
May 2005 through December 2007; however, records of treatment 
from this facility are not currently associated with the 
claims file.  As such, on remand, the RO should associate any 
outstanding rating decisions, in their entirety, as well as 
any records relied on in those decisions, and correspondence 
from the Veteran, including claims and NODs, regarding those 
decisions, with the claims file.  

Review of the claims file also reveals that there are 
outstanding pertinent VA records.  In this regard, in while 
records of treatment from the Salisbury VA Medical Center 
(VAMC) (which include treatment at the Charlotte Community 
Based Outpatient Clinic (CBOC)), dated from May 1995 to 
October 2008, have been associated with the claims file, in 
his February 2009 VA Form 21-8940, the Veteran reported that 
he received treatment for IVDS at the Salisbury VAMC, and was 
last seen in December 2008.  In addition, the copy of the 
June 2008 rating decision indicates that the evidence 
considered included records of treatment from the Durham VAMC 
dated from January through May 2007.  The foregoing 
demonstrates that additional records of pertinent VA 
treatment are available.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
records of pertinent treatment from the Salisbury and Durham 
VAMCs, following the current procedures prescribed in 38 
C.F.R. § 3.159(c) as regards requests for records from 
Federal facilities. 

While these matters are on remand, the RO should also 
associate with the claims file any existing VA vocational 
rehabilitation folder or records.  In his December 2000 claim 
for an increased rating, the Veteran inquired regarding his 
claim for vocational rehabilitation.  The claims file also 
reflects that the Veteran had a vocational rehabilitation 
appointment in March or April 2004.   However, the Veteran's 
vocational rehabilitation records have not been associated 
with the claims file.  As a vocational rehabilitation folder 
could include records that may well be pertinent to a claim 
for an increased rating, on remand, the RO should associate 
with the claims file any such folder or records.

Further, to ensure that all due process requirements are met, 
the RO should also give the Veteran another opportunity to 
present information and/or evidence pertinent to the claims 
on appeal, to include entitlement to any higher rating on an 
extra-scheduler basis.  The RO's notice letter to the Veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also ensure that its letter to the Veteran 
meets the notice requirements of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).   

In Vazquez-Flores, the United States Court of Appeals for 
Veterans Claims (Court) held that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate a claim for an increased rating: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA (to include arranging for the Veteran to undergo 
further examination, if appropriate) prior to adjudicating 
the claims on appeal.  The RO's adjudication of the claims 
should include consideration of whether the criteria for 
assigning any higher rating pursuant to 38 C.F.R. § 3.321 are 
met, as well as whether continued consideration of whether 
"staged rating" of the Veteran's disability (assignment of 
different ratings for distinct periods of time, based on the 
facts found), pursuant to Hart v. Mansfield, 21 Vet. App. 
505, 509-510 (2007), is warranted.  In adjudicating the 
claim, the RO should consider the evidence submitted in 
February 2009 (notwithstanding the waiver of RO consideration 
of this evidence).  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  RO should associate with the claims 
file any outstanding rating decisions, to 
include the June 2008 rating decision, in 
their entirety, as well as any records 
relied on in those decisions (to include 
treatment records from Ortho Carolina, 
dated from May 2005 through December 
2007) and any correspondence from the 
Veteran, including claims and NODs, 
regarding those decisions, with the 
claims file.  

2. The RO should associate with the 
claims file any VA Chapter 31 vocational 
rehabilitation folder or records.

3.  The RO should obtain all records of 
evaluation and/or treatment for the 
Veteran's low back from the Salisbury 
VAMC, to include the Charlotte CBOC 
(since October 2008) and from the Durham 
VAMC (since December 1999, one year prior 
to the date of the claim for increase).  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

4.  The RO should send to the Veteran and 
his representative a letter explaining 
the requirements for a higher rating 
under 38 C.F.R. § 3.321 and asking that 
the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period) and 
the RO should ensure that its letter 
meets the requirements of Vazquez-Flores 
(cited to above).   

5.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted (to 
include further examination of the 
Veteran, if appropriate), the RO should 
readjudicate the claims on appeal in 
light of all pertinent evidence (to 
include evidence submitted to the Board 
in February 2009) and legal authority. 
The RO's adjudication of the claim should 
include consideration of whether any 
higher rating is warranted on an extra-
schedular basis, pursuant to 38 C.F.R. 
§ 3.321, as well as continued 
consideration of whether "staged 
rating", pursuant to Hart (cited to 
above), is warranted.. 

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate SSOC) that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

